Citation Nr: 0841407	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  04-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for varicose veins of the right leg.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and July 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Board notes that the veteran also filed a notice of 
disagreement with the RO's July 2002 denial of service 
connection for varicose veins of the left leg.  However, he 
withdrew that appeal in writing in January 2004.  See 38 
C.F.R. § 20.204 (2008).  Therefore, that issue is not 
currently before the Board.

The RO also granted service connection for post-traumatic 
stress-disorder (PTSD) in a January 2004 rating decision, 
assigning an initial evaluation of 30 percent.  In February 
2004, the veteran filed a notice of disagreement with the 30 
percent evaluation assigned.  In turn, the RO responded by 
issuing a September 2004 rating decision, which assigned a 
higher a 50 percent evaluation for PTSD.  In this regard, a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise.  AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  Here, in a subsequent 
October 2004 statement, the veteran indicated he was 
satisfied with the assignment of a 50 percent rating for 
PTSD.  Therefore, this claim is no longer at issue.  See 
38 C.F.R. § 20.204 (2008).

The Board remanded this case in July 2007 for further 
development.  The appeal is again before the Board for 
appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  The United States Court of Appeals for 
Veterans Claims (Court) also recently clarified that only 
substantial compliance, and not strict compliance, with the 
terms of an opinion request are required.  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  Although, regrettably, it will 
result in additional delay in adjudicating this appeal, a 
remand is required to ensure compliance with the Board's 
previous July 2007 remand directives for three reasons.  

First, although the veteran was afforded a May 2008 VA 
examination to determine the nature and severity of his 
service-connected varicose veins of the right leg disorder, 
the VA examiner failed to indicate whether the severity of 
this disorder rendered the veteran unemployable, as 
instructed by the Board's previous July 2007 remand.  Rather, 
the examiner merely indicated that the veteran was not 
employed, but did not discuss why.  This was pointed out by 
the veteran's representative in the November 2008 Appellate 
Brief.  

Second, the July 2007 remand instructed that the examiner 
should be provided with the appropriate rating criteria for 
varicose veins disorders to assist in preparing a report 
addressing the nature and extent of the veteran's service-
connected varicose veins disability.  It is unclear from the 
record whether the May 2008 VA examiner was provided with the 
appropriate rating criteria for varicose veins (Diagnostic 
Code 7120), although it is noteworthy that the examiner did 
in fact discuss all the relevant criteria necessary to rate 
the disorder.  In any event, a remand is required for the May 
2008 VA examiner to clarify whether he was provided with the 
appropriate rating criteria utilized in evaluation this 
disorder (i.e., Diagnostic Code 7120), and if not, he should 
be provided with a copy of these criteria.  Again, this was 
pointed out by the veteran's representative in the November 
2008 Appellate Brief.     

Third, in the July 2007 remand, the RO was instructed to 
submit the veteran's case to the Director, Compensation and 
Pension Service, for extra-schedular consideration in 
accordance with 38 C.F.R. § 4.16(b) (2008).  Here, the 
veteran's case was submitted to the Director, Compensation 
and Pension Service for extra-schedular consideration in 
September 2008.  However, the Director considered an extra-
schedular rating pursuant to 38 C.F.R. §§ 3.321(b)(1), 
instead of considering an extra-schedular rating for a TDIU 
pursuant to 38 C.F.R. § 4.16(b).  In this respect, 
entitlement to an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating 
under 38 C.F.R. § 4.16(b), although similar, are based on 
different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is based on the fact that the 
schedular ratings are inadequate to compensate for the 
average impairment of earning capacity due to the veteran's 
disabilities.  Exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, are required.  

In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason 
of his or her service-connected disabilities.  See VAOPGCPREC 
6-96 (Aug. 16, 1996).  The severity of the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on this issue must be addressed in an extra-schedular rating 
for a TDIU.  38 C.F.R. § 4.16(b).  In this case, an extra-
schedular rating for a TDIU pursuant to 38 C.F.R. § 4.16(b) 
should be addressed by the Director on remand.  

The Board acknowledges as well the  representative's 
assertion that the veteran was not provided with adequate 
VCAA notice.  However, the Board does not agree with this 
assertion, insofar as all required notice was provided here, 
including notice compliant with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  The Board emphasizes that since the 
veteran's higher rating claim for varicose veins stems from 
an initial rating assignment, the Court has held that "once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Any additional notice provided 
would be superfluous.  Therefore, additional section 5103(a) 
notice, as well the notice described in the recent Court case 
of in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), is 
simply not required here.   

In short, although it will result in additional delay in 
adjudicating the appeal, a remand is required to ensure 
compliance with the Board's previous July 2007 remand.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the May 2008 VA examiner 
provide an addendum to his previous 
opinion.  That is, the examiner must 
specifically indicate (A) whether the 
severity of the veteran's service-
connected varicose veins of the right 
leg renders the veteran unemployable; 
and (B) whether he was provided with 
the appropriate rating criteria for 
varicose veins (Diagnostic Code 7120), 
and if not, whether a review of these 
criteria now would change his previous 
evaluation in any way.  Another VA 
examination is not necessary in order 
to provide these opinions, unless the 
May 2008 VA examiner is no longer 
available.
    
2.	Submit the TDIU issue to the Director 
of Compensation and Pension Service for 
an extra-schedular evaluation under 
38 C.F.R. § 4.16(b).  An extra-
schedular evaluation under 38 C.F.R. 
§ 3.321(b) was previously performed in 
September 2008.  However, entitlement 
to an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) and a TDIU 
extra-schedular rating under 
38 C.F.R. § 4.16(b), although similar, 
are based on different factors.  See 
Kellar v. Brown, 6 Vet. App. 157 
(1994); VAOPGCPREC 6-96 
(Aug. 16, 1996).  Specifically, an 
extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is based on the 
fact that the schedular ratings are 
inadequate to compensate for the 
average impairment of earning capacity 
due to the veteran's disabilities.  
Exceptional or unusual circumstances, 
such as frequent hospitalization or 
marked interference with employment, 
are required.  In contrast, 
38 C.F.R. § 4.16(b), merely requires a 
determination that a particular veteran 
is rendered unable to secure or follow 
a substantially gainful occupation by 
reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  
All of the veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment and all other factors having 
a bearing on his employability (or lack 
thereof) should be considered under 
38 C.F.R. § 4.16(b).  Accordingly, the 
Director of Compensation and Pension 
Service must perform an extra-schedular 
evaluation for a TDIU that addressses 
38 C.F.R. § 4.16(b), as opposed to 
considering only 38 C.F.R. 
§ 3.321(b)(1).  

3.	Then readjudicate his increased rating 
for varicose veins and TDIU claims in 
light of any additional evidence 
received since the September 2008 
supplemental statement of the case 
(SSOC).  If the claims are not granted 
to his satisfaction, send him and his 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



